Citation Nr: 1807111	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  02-11 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative disc disease of the lumbar spine prior to October 22, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from October 22, 2010, to November 18, 2016.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after November 18, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1978.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, in a June 2012 rating decision, the RO increased the evaluation for degenerative disc disease of the lumbar spine to 20 percent evaluation, effective from October 22, 2010.  

In December 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a hearing.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In August 2016, the Board remanded the case for further development.  

In a December 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation of the degenerative disc disease of the lumbar spine to 40 percent evaluation, effective from November 18, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, in the December 2016 rating decision, the AMC granted service connection for radiculopathy of the left and right lower extremities and assigned separate 40 percent evaluations for each extremity, effective from November 18, 2016.

In May 2017, the Board remanded the case for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to October 22, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by moderate limitation of motion, but was not manifested by severe limitation of motion, or severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and abnormal mobility on forced motion.  Severe intervertebral disc syndrome, with recurring attacks, was also not shown.

2.  For the period from October 22, 2010, to November 18, 2016, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3.  Since November 18, 2016, the Veteran has not had unfavorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2010, the criteria for a disability rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine have been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).

2.  For the period from October 22, 2010, to November 18, 2016, the criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  Since November 18, 2016, the criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to an increased evaluation for his service-connected degenerative disc disease of the lumbar spine.  He is currently assigned a noncompensable evaluation prior to October 22, 2010, a 20 percent evaluation from October 22, 2010, to November 18, 2016, and a 40 percent evaluation from November 18, 2016, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine (General Rating Formula).

The Board notes that during the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became effective September 23, 2002.  VA subsequently amended the rating schedule again for evaluating disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, for any date prior to September 23, 2002, and September 26, 2003, neither the RO nor the Board could apply the revised rating schedule. 

In this regard, the Board notes that VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal. See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the old regulations in effect prior to September 26, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  A 10 percent evaluation was assigned for slight limitation of motion of the lumbar spine.  A 20 percent evaluation was assigned for moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability evaluation was warranted for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent disability evaluation represents the maximum schedular rating available under Diagnostic Code 5295. 

The Veteran has a diagnosis of degenerative disc disease of the lumbar spine.  Therefore, the rating criteria for intervertebral disc syndrome also apply.

Prior to September 23, 2002, under Diagnostic Code 5293, a 10 percent evaluation was assigned for mild intervertebral disc syndrome.  A 20 percent evaluation was contemplated for moderate intervertebral disc disease with recurring attacks.  A 40 percent evaluation was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A maximum 60 percent disability evaluation was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief. 

In addition, as previously noted, the rating criteria for Intervertebral Disc Syndrome were revised effective September 23, 2002.  Under the revisions to Diagnostic Code 5293, in effect from September 23, 2002, through September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

Under Diagnostic Code 5293, in effect from September 23, 2002, through September 25, 2003, a 10 percent rating was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  A 40 percent evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The maximum 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; 67 Fed. Reg. 54345 -54349 (August 22, 2002). 

For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id. Note (3). 

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 52401 indicates that ankylosing spondylitis should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2). 

As noted above, while this appeal was pending, the provisions of VA's Schedule for Rating Disabilities pertaining to disabilities of the spine, was revised effective September 26, 2003.  When regulations are changed during the course of the Veteran's appeal, the criteria that are to the advantage of the Veteran should be applied.  However, if the revised regulations are more favorable to the Veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Historically, the Board notes that the Veteran was initially service-connected for a chronic low back strain with characteristic pain on motion and occasional muscle spasms.  The service treatment records indicated that the Veteran sustained a back injury in July 1976 when he fell from the top of a tank and landed on his back.  He complained of recurrent back pain thereafter, which was diagnosed as a chronic lumbar strain.  The evidence of record also indicates that the Veteran suffered an intercurrent injury to his back while landscaping and lifting railroad ties in June 1994.  In a January 1995 rating decision, the RO determined that the Veteran's current disc damage was caused by the June 1994 injury and that his complaints were unrelated to his lumbosacral strain incurred in service that had been relatively asymptomatic since his separation from service 17 years earlier.  

The current appeal stems from the Veteran's May 2001 claim for an increased rating for his service-connected lumbar spine disability.  


I. Prior to October 22, 2010

In a September 2000 private medical record, a private orthopedist noted that the Veteran was status-post discectomy from a 1995 surgery.  The Veteran stated that his back felt excellent for five years, but he complained of an onset of back pain radiating down to his left leg similar to the pain that he experienced in the past on his left side where he had a discectomy at L3-L4 and L4-L5.  A physical examination revealed a limited range of motion secondary to pain.  The diagnosis was possible exacerbation of right-sided back pain.  An MRI indicated discogenic disease at L3-L4 and L4-L5 with a very small herniated disc at L4-5 on the left.  Private medical records reveal that the Veteran subsequently underwent decompression and fusion of L4-L5 in October 2000.  

During a June 2001 VA examination, the Veteran stated that he had a discectomy six years earlier and then had his back fused in October 2000.  He stated that there was no change in his symptoms.  Range of motion testing revealed 65 degrees of flexion, 5 degrees of extension, and 15 degrees of left and right side bending.  The examiner noted that the Veteran's lumbar spine demonstrated loss of lordosis with paraspinal spasm.  

In a July 2001 rating decision, the RO denied a compensable rating for the chronic low back strain with characteristic pain on motion and occasional muscle spasm.  The RO noted that the Veteran had been service-connected for a chronic low back strain since 1981.  The RO also indicated that the Veteran injured his back in 1994 while lifting heavy railroad ties, was diagnosed with a left L4-L5 herniated nucleous pulposus at that time, and underwent a discectomy on the left of L3-L4 and L4-L5 in 1995.  The RO determined that the Veteran's 1994 back injury and subsequent surgery were not related to his service-connected disability, as the injury was due to an intervening cause.  The RO found that, although there was overwhelming evidence that the Veteran's back disability had greatly worsened since 1981, the evidence failed to show that his current disability was related to the low back strain for which he was originally service-connected.  Rather, the RO related that the Veteran's symptoms were directly related to his 1994 injury and the subsequent fusion surgery.  Therefore, the RO continued the noncompensable evaluation because the Veteran's back condition was directly related to an intervening event.

In October 2001 correspondence, the Veteran's private orthopedist stated that the Veteran originally injured his back during service in 1978, but the progressive nature of his disease became apparent in 1994 when the Veteran exacerbated his back disability while lifting landscape timber.  He related that the Veteran injured his back in 1978 and had continued degeneration of the discs over the next 20 years before he developed degenerative disc disease, which resulted in surgery.  He noted that the Veteran had back surgery to remove two ruptured discs following the 1994 injury.  He indicated that the Veteran had a fairly productive lifestyle until his lumbar spine disability worsened and he underwent spinal fusion surgery and decompression at L4-5 secondary to continued degeneration of his disc in October 2000.  The physician related that the Veteran had done fairly poorly with his spinal fusion and now walked with a cane.  He also opined that the Veteran suffered from a severe limitation of function with respect to the residuals from his spinal fusion.  

In subsequent October 2001 correspondence, the Veteran's private orthopedist related that the Veteran was status-post back fusion surgery and decompression at L4-L5 secondary to continued degeneration of the disc.  He stated that the Veteran had done poorly with his spine fusion and now walked only with a cane.  He opined that the Veteran suffered from a severe limitation of function with respect to the residuals from his spinal fusion and that he was unable to return to work.

In a November 2001 rating decision, the RO noted that the October 2001 statement from the private orthopedist confirmed the fact that the Veteran initially injured his back in 1978 and reinjured his back in 1994 while lifting landscape timber.  The RO indicated that the statement also confirmed the fact that the Veteran had back surgery to remove two ruptured discs caused by the 1994 injury.  The RO stated that there was overwhelming evidence that the Veteran's back condition had greatly worsened since 1981; however, there was no evidence that the Veteran's current back condition was related to the initial injury in 1978 instead of the 1994 injury.  Therefore, the RO continued the noncompensable evaluation.

During a March 2002 VA examination, the examiner noted that the Veteran was knocked off of a truck in service in 1977 and that there was a question of disc herniation at that time.  The examiner stated that the Veteran recovered from this particular traumatic event.  He reported that the Veteran was landscaping in 1994 when his back gave out.  He subsequently underwent a L4-L5 discectomy for acute herniated nucleus pulposus.  The Veteran indicated that he had some decrease in his pain following the surgery, but he continued to experience residual low back pain.  He related that his pain worsened in 2000 and that he had fusion surgery.  He stated that the fusion did not heal and that his low back pain had worsened recently.  The Veteran noted that he was diagnosed with nonunion and more ruptured discs.  He indicated that he was unable to get comfortable, and he complained of numbness in his bilateral lower extremities.  The Veteran stated that he was only able to walk 100 yards and that he required a walker to ambulate.  Range of motion testing showed 0 to 40 degrees of flexion, 0 to 5 degrees of extension, 0 to 40 degrees of right rotation, and 0 to 20 degrees of left rotation.  The examiner noted that the Veteran's reduced range of motion and loss of lumbar lordosis was consistent with fusion.  He opined that the Veteran was fairly disabled in ambulation and that he was in fairly constant pain.  

In a July 2002 statement of the case, the RO noted that the March 2002 VA examination indicated that the Veteran is severely injured due to his back injury; however, there is no indication that the service-connected low back strain had increased in severity.  The RO indicated that there was an intervening accident that caused the Veteran's current disability.  Therefore, the RO continued the noncompensable evaluation for the Veteran's lumbar strain.  

After review of the evidence, the Board finds that the Veteran's disability picture more closely approximates a 20 percent evaluation prior to October 22, 2010.  

Initially, the Board notes that, in the rating decisions dated in June 2000 and November 2001 and in a July 2002 statement of the case, the RO denied a compensable evaluation for the Veteran's low back disability because, although there was evidence that the Veteran's low back condition had greatly worsened since 1981, the evidence failed to show that his current symptoms were related to his service-connected low back strain from a 1977 injury during service.  Rather, the RO determined that his symptoms were directly related to his 1994 injury and subsequent discectomy and fusion surgeries.  However, the Board notes that the Veteran's private orthopedist stated that the Veteran originally injured his back during service in 1978, but the progressive nature of his disease became apparent in 1994 when the Veteran exacerbated his back disability while lifting landscape timber.  He related that the Veteran injured his back in 1978 and had continued degeneration of the discs over the next 20 years before he developed degenerative disc disease, which resulted in surgery. See October 2001 private correspondence.  Resolving all reasonable doubt in his favor, the Board finds that the Veteran's lumbar spine symptoms following the 1994 injury are related to his service-connected low back strain. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

Under the former Diagnostic Code 5292, the Board concludes that the Veteran's lumbar spine disability has been shown to be productive of moderate limitation of motion.  In fact, during the June 2001 VA examination, the Veteran demonstrated forward flexion to 65 degrees and extension to 5 degrees.  During the March 2002 VA examination, range of motion testing showed 0 to 40 degrees of flexion and 0 to 5 degrees of extension.  The March 2002 VA examiner also noted that the Veteran's reduced range of motion and loss of lumbar lordosis was consistent with fusion.  Therefore, prior to October 22, 2010, the Veteran had moderate limitation of motion of the lumbar spine and met the requirements for a 20 percent rating under the former Diagnostic Code 5292.

However, the Veteran is not entitled to a higher rating of 40 percent for his lumbar spine disability prior to October 22, 2010.  Under the former Diagnostic Code 5292, the Veteran is not entitled to a higher rating because he did not have severe limitation of motion of his lumbar spine.  The Veteran's combined range of motion for his lumbar spine was only slightly below normal.  In fact, range of motion testing showed that, at worst, the Veteran demonstrated forward flexion to 40 degrees during his March 2002 VA examination.  Therefore, the Board finds that the Veteran's lumbar spine motion was, at most, moderately limited during this period.  

In addition, there was no evidence that the Veteran had a severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Therefore, the requirements for the next higher rating of 40 percent under the former Diagnostic Code 5295 have not been met or approximated.  

The Veteran does have a diagnosis of degenerative disc disease of the lumbar spine.  However, there is no objective evidence showing that such disability resulted in recurring attacks or incapacitating episodes.  Thus, the Veteran is not entitled to a higher rating under the former Diagnostic Code 5293.

Furthermore, under the former Diagnostic Codes 5286 and 5289, the Veteran is not entitled to a higher rating because there is no evidence that the Veteran's lumbar spine was ankylosed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board notes that the Veteran had fusion surgery at L4-L5; however, range of motion testing on examination showed that the Veteran's entire lumbar spine was not fixated or immobile.  

Resolving all reasonable doubt in his favor, the Veteran's claim for an increased rating for his lumbar spine disability must be granted, to the extent his rating is being increased to 20 percent under Diagnostic Code 5292, prior to October 22, 2010. 38 C.F.R. § 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


II. Period from October 22, 2010, to November 18, 2016 

During a November 2010 VA examination, the Veteran complained of constant pain that he rated seven out of ten in severity.  He stated that the lumbosacral pain was aggravated by bending, prolonged sitting, and prolonged standing.  He related that his back pain limited his walking to 100 yards and that he used a cane to ambulate.  He denied having any discrete pain flare-ups.  He also denied any bed rest prescribed by a physician in the past year.  Range of motion testing revealed flexion to 70 degrees with pain throughout that was further reduced to 60 degrees following repetitive motion due to pain and fatigue.  The Veteran demonstrated extension to 20 degrees, right and left lateral flexion to 40 degrees, and left and right rotation to 50 degrees with pain throughout and no decrement due to pain or fatigue following repetitive motion.  There was mild lumbosacral muscle spasm and marked tenderness on examination.  

During a February 2011 VA examination, the Veteran reported that his back pain had not changed since his last examination in November 2010.  He specified that his pain had not worsened and that he had not received any treatment.  On examination, range of motion testing revealed flexion to 82 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 11 degrees, and bilateral rotation to 20 degrees.  There was no pain or additional limitation of motion following repetitive motion.  He had tenderness to palpation on the left side of his lumbar spine.  No spasm was noted.  

During an April 2015 VA examination, the Veteran reported experiencing daily lower back pain exacerbated by twisting movement of his trunk, attempts to lift, bending at the waist, and prolonged walking and standing.  Range of motion testing revealed forward flexion from 0 to 45 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 20 degrees, and left lateral rotation from 0 to 20 degrees.  The Veteran demonstrated pain throughout range of motion testing.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that decreased range of motion and associated pain limited the Veteran's capacity for weight-bearing.  There was midline tenderness and bilateral paraspinal tenderness in the lumbar area.  There was no guarding or muscle spasm of the thoracolumbar spine.  The examiner noted that there was no ankylosis of the spine.  The examiner also reported that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

During a May 2016 hearing, the Veteran reported that he had daily low back pain.  He indicated that his pain was so severe that he was unable to stand up and that he could hardly walk.  He also related that he had muscle spasms once or twice per week.  He stated that he had spasms that prevented him from getting out of bed and that his grandson had to help him get out of bed.  

For the period from October 22, 2010, to November 18, 2016, the Board concludes that a rating greater than 20 percent is not warranted.  For this period, the Veteran has not been shown to have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In fact, a November 2010 VA examination revealed forward flexion to 70 degrees with pain throughout that was further reduced to 60 degrees following repetitive motion due to pain and fatigue.  The Veteran demonstrated extension to 20 degrees, right and left lateral flexion to 40 degrees, and left and right rotation to 50 degrees with pain throughout and no decrement due to pain or fatigue following repetitive motion.  Additionally, during a February 2011 VA examination, the Veteran demonstrated forward flexion to 82 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 11 degrees, and bilateral rotation to 20 degrees.  There was no pain or additional limitation of motion following repetitive motion.  Finally, an April 2015 VA examination documented forward flexion from 0 to 45 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 20 degrees, and left lateral rotation from 0 to 20 degrees.  Although the Veteran demonstrated pain throughout range of motion testing, there was no additional loss of function or range of motion after three repetitions.  In addition, the April 2015 VA examiner specifically noted that there was no ankylosis of the spine.

In addition, for the period from October 22, 2010, to November 18, 2016, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the February 2011 and April 2015 VA examiners both noted that there were no muscle spasms of the thoracolumbar spine.  While the November 2010 VA examiner noted that the Veteran had muscle spasms, he related that the spasms were mild.  In addition, the April 2015 VA examiner specifically reported that the Veteran did not have guarding.  

Moreover, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  In this regard, the Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  The Veteran also specifically denied having a history of incapacitating episodes during the November 2010 VA examination.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Based on the foregoing, the Board finds that the weight of the evidence is against an increased rating for the lumbar spine disability for the period from October 22, 2010, to November 18, 2016.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard. Gilbert, 1 Vet. App. 49 (1990).


III. Beginning November 18, 2016

During a June 2017 VA examination, the Veteran described a radiating, aching pain into both lower extremities, and he rated his pain eight out of ten in severity.  He denied having any flare-ups causing immobility or bedridden status.  He related that he was unable to lean or bend over.  Range of motion testing revealed forward flexion from 0 to 30 degrees, right lateral flexion from 0 to 5 degrees, and left lateral flexion from 0 to 5 degrees.  He was unable to extend or laterally rotate his lumbar spine.  There was evidence of pain on active and passive range of motion testing.  The examiner noted that the Veteran performed range of motion testing with a cane.  The examiner also noted that the Veteran had very little mobility as demonstrated on range of motion testing and indicated that the Veteran's pain caused functional loss.  There was evidence of pain with weight bearing and non-weight bearing.  There was tenderness along the lumbosacral spine and paramuscular regions.  The Veteran was unable to perform repetitive use testing.  The examiner indicated that the Veteran would not even attempt repetitive use testing due to his pain.  On examination, there was muscle spasm of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour, but there was no guarding.  The examiner noted that there was no ankylosis of the spine.  The Veteran walked with the assistance of his son and a cane, and he demonstrated difficulty sitting and standing.  The examiner indicated that the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  He had no episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

For the period beginning on November 18, 2016, the Board concludes that a rating greater than 40 percent is not warranted.  For this period, the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  In fact, the June 2017 VA examination revealed forward flexion from 0 to 30 degrees, right lateral flexion from 0 to 5 degrees, and left lateral flexion from 0 to 5 degrees.  The examiner specifically noted that there was no ankylosis of the thoracolumbar spine.  The examiner also noted that range of motion was measured while the Veteran held a cane.  The examiner's findings further indicated that testing was performed pursuant to the requirements in Correia v. McDonald, 28 Vet. App. 158 (2016).  

Moreover, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria.  In this regard, the Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  The Veteran also specifically denied having a history of incapacitating episodes during the June 2017 VA examination.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Based on the foregoing, the Board finds that the weight of the evidence is against an increased rating for the lumbar spine disability from November 18, 2016.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard. Gilbert, 1 Vet. App. 49 (1990).


Conclusion

The Board further notes that the Veteran is already service-connected for radiculopathy of the left and right lower extremity associated with his lumbar spine disability.  There is no indication that he has any other neurological abnormalities associated with his service-connected lumbar spine disability. See e.g. April 2015 and November 2016 VA examination reports (there are no other neurologic abnormalities or findings related to the back condition, such as bowel or bladder problems).  Therefore, the Board finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability and radiculopathy. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994). 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 and 40 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant increased evaluations.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 20 percent rating for degenerative disc disease of the lumbar spine prior to October 22, 2010, is granted.

An increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from October 22, 2010, to November 18, 2016, is denied.

An increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine on or after November 18, 2016, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


